



SECOND AMENDMENT TO CREDIT AGREEMENT


This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
March 13, 2020 and is entered into by and among HORIZON GLOBAL CORPORATION, a
Delaware corporation (“Borrower”), the financial institutions party to this
Amendment as Lenders, and CORTLAND CAPITAL MARKET SERVICES LLC, in its capacity
as administrative agent and collateral agent (“Agent”).
RECITALS
WHEREAS, the Borrower, the Agent and certain financial institutions have entered
into that certain Second Lien Term Loan Credit Agreement, dated as of March 15,
2019 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Credit Agreement”);
WHEREAS, the Borrower has requested that the Lenders party to this Amendment
agree to certain amendments to the Credit Agreement;


WHEREAS, subject to the terms of this Amendment, the Agent and Lenders party
hereto have agreed to amend the Credit Agreement as provided herein.


NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Loan Documents and this Amendment, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
ARTICLE I
DEFINITIONS


Initially capitalized terms used but not otherwise defined in this Amendment
have the respective meanings set forth in the Credit Agreement.
ARTICLE II
RECITALS


The foregoing Recitals are hereby made as part of this Amendment.




ARTICLE III
AMENDMENTS


3.01Amendments.
Subject to the satisfaction of the conditions precedent specified in Section
6.01 below, effective as of the Effective Date (as defined below), the Credit
Agreement is hereby amended as follows:
(a)The following definitions of “Second Amendment” and “Second Amendment
Effective Date” are hereby added to the Credit Agreement in appropriate
alphabetical order:
““Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of March 13, 2020, among the Borrower, the Agent and the Lenders party
thereto.
“Second Amendment Effective Date” means the “ Effective Date” as set forth in
the Second Amendment.”
(b)Section 6.13 of the Credit Agreement is amended and restated in its entirety
to read as follows:





--------------------------------------------------------------------------------





‘SECTION 6.13    Financial Covenants.
(a)The Borrower will not permit the Secured Net Leverage Ratio as of the last
day of any fiscal quarter, commencing with the fiscal quarter ending March 31,
2021, to exceed the ratio set forth below opposite such fiscal quarter:
Fiscal Quarter
Secured Net Leverage Ratio
March 31, 2021
6.00 to 1.00
June 30, 2021 and each fiscal quarter ending thereafter
5.00 to 1.00



(b)[Reserved].
(c)    The Borrower will not permit the Fixed Charge Coverage Ratio as of the
last day of any fiscal quarter, commencing with the fiscal quarter ending March
31, 2021 to be below 1.0 to 1.0.”


ARTICLE IV
REPRESENTATIONS AND WARRANTIES




The Borrower hereby represents and warrants to each Lender party hereto and the
Agent, as of the date hereof as follows:


4.01Authority. The execution, delivery and performance by the Borrower of this
Amendment, and the transactions contemplated hereby or thereby, have been duly
authorized by all necessary action, and this Amendment is a legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
4.02No Defaults. No Default or Event of Default has occurred and is continuing.
4.03Beneficial Ownership Certification. As of the date hereof, the information
included in the Beneficial Ownership Certification (as defined in the Loan
Agreement after giving effect to this Amendment), if applicable, is true and
correct in all respects.


ARTICLE V
[RESERVED]




ARTICLE VI
CONDITIONS PRECEDENT AND FURTHER ACTIONS


6.01Conditions Precedent. The amendments in Article III shall be deemed
effective as of the date first set forth above when each of the following
conditions precedent have been satisfied in form and substance satisfactory to
the Agent and its counsel (such date, the “Effective Date”):
(a)The Agent shall have received duly executed counterparts of this Amendment
which, when taken together, bear the authorized signatures of the Borrower, the
Agent and the Lenders party hereto;





--------------------------------------------------------------------------------





(b)The Agent shall have received a fully executed amendment from the required
lenders under the First Lien Term Loan Credit Agreement substantially similar to
this Amendment; and
(c)The Borrower shall have paid all fees and expenses (provided that legal fees
required to be paid as a condition precedent to the occurrence of the Effective
Date shall be limited to such legal fees as to which the Borrower have received
a summary invoice) owed to and/or incurred by the Agent and the Lender
Representative in connection with this Amendment.


ARTICLE VI
ACKNOWLEDGMENT OF NEW ABL CREDIT AGREEMENT TRANSACTIONS


7.01Acknowledgment of New ABL Credit Agreement Transactions. The Agent and
Lenders hereto acknowledge and agree that all references in the Credit Agreement
to the “ABL Credit Agreement” and “ABL Guarantee and Collateral Agreement” shall
hereby be deemed to refer to the new secured asset-based credit facility with
Encina Busines Credit, LLC entered on or about the date hereof (the “New ABL
Credit Agreement”) and any other similar terms relating to the ABL Credit
Agreement shall be deemed to correspond to the New ABL Credit Agreement as
applicable, and consent to the transactions contemplated thereby, including,
without limitation, the temporary release of single lien agent security
interests in favor of the ABL Agent in certain foreign jurisdictions and
replacement thereof.


ARTICLE VIII
MISCELLANEOUS


8.01Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Loan Parties, Agent, Lenders, and their respective successors and
assigns. The successors and assigns of the Loan Parties include, without
limitation, their respective receivers, trustees, and debtors-in-possession.
8.02Further Assurances. The Borrower hereby agrees from time to time, as and
when requested by the Agent or any Lender, to execute and deliver or cause to be
executed and delivered all such documents, instruments and agreements and to
take or cause to be taken such further or other action as the Agent or such
Lender may reasonably deem necessary or desirable in order to carry out the
intent and purposes of this Amendment and the other Loan Documents.
8.03Loan Document. This Amendment shall be deemed to be a “Loan Document” for
all purposes under the Credit Agreement.
8.04Governing Law. THIS AMENDMENT AND, UNLESS EXPRESSLY PROVIDED IN ANY LOAN
DOCUMENT, ALL CLAIMS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL LAWS
RELATING TO NATIONAL BANKS.
8.05Consent to Forum. THE BORROWER HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION
OF ANY STATE COURT SITTING IN NEW YORK COUNTY, NEW YORK OR THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, IN ANY DISPUTE, ACTION,
LITIGATION OR OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND
AGREES THAT ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT
BY IT SOLELY IN ANY SUCH COURT. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH
COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM.
EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES IN SECTION 10.09 OF THE LOAN AGREEMENT. A FINAL JUDGMENT IN ANY
PROCEEDING OF ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR ANY OTHER MANNER PROVIDED BY APPLICABLE
LAW.





--------------------------------------------------------------------------------





8.06Severability. Wherever possible, each provision of this Amendment shall be
interpreted in such manner as to be valid under Applicable Law. If any provision
is found to be invalid under Applicable Law, it shall be ineffective only to the
extent of such invalidity and the remaining provisions of this Amendment shall
remain in full force and effect.
8.07Entire Agreement. This Amendment constitutes the entire contract among the
parties relating to the subject matter hereof, and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.
8.08Execution in Counterparts. This Amendment may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Amendment shall become effective on the
Amendment Effective Date. Delivery of a signature page of this Amendment by
telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart of such agreement.
8.09Costs and Expenses. The Borrower agrees to reimburse Agent for all fees,
costs and expenses, including the reasonable fees, costs and expenses of counsel
or other advisors for advice, assistance, or other representation in connection
with this Amendment.
8.10Reference to and Effect upon the Loan Documents. The Credit Agreement and
the other Loan Documents shall continue in full force and effect in accordance
with the provisions thereof, and are hereby ratified and confirmed. In each case
except as expressly provided in this Amendment, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of Agent or any Lender under any of the Loan Documents, nor
constitute a waiver or amendment of any provision of any of the Loan Documents.
Upon the effectiveness of this Amendment, each reference in the Loan Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein” or words of similar import
shall mean and be a reference to the Loan Agreement as amended hereby.
8.11Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.




Balance of Page Intentionally Left Blank
Signature Pages Follow





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, duly authorized representatives of the parties have executed
this Amendment and the parties have delivered this Amendment, each as of the day
and year first written above.
 
BORROWER:


HORIZON GLOBAL CORPORATION,
a Delaware corporation


By: /s/ Jay Goldbaum
Name: Jay Goldbaum
Title: General Counsel, Chief Compliance Officer and Corporate Secretary







 
AGENT AND LENDERS:


CORTLAND CAPITAL MARKET SERVICES LLC,
as Agent




By:  /s/ Matthew Trybula
Name: Matthew Trybula
Title: Associate Counsel









 
CORRE PARTNERS MANAGEMENT, L.L.C.,
as Lender Representative




By: /s/ John Barrett
Name: John Barrett
Title: Managing Partner





 
Corre Opportunities Qualified Master Fund, LP,
as a Lender




By:  /s/ John Barrett
Name: John Barrett
Title: Managing Partner





 
Corre Opportunities II Master Fund, LP,
as a Lender




By:  /s/ John Barrett
Name: John Barrett
Title: Managing Partner






--------------------------------------------------------------------------------





 
Corre Horizon Fund, LP,
as a Lender




By:  /s/ John Barrett
Name: John Barrett
Title: Managing Partner






